Citation Nr: 1138071	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder/cervical spine disability.

2.  Entitlement to service connection for a fungal skin disability of the feet.

3.  Entitlement to service connection for toenail fungus (onychomycosis).  

4.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbar sprain with degenerative disc disease.  

5.  Entitlement to a disability rating in excess of 10 percent for left L5 radiculopathy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California dated April 2006, June 2007, and November 2008.  The first decision denied service connection for the disabilities indicated above; the second decision granted an increased disability rating of 40 percent for the Veteran's service-connected lumbar spine disability; the last decision granted a separate 10 percent disability rating for left L5 radiculopathy as a manifestation of the Veteran's service-connected lumbar spine disability.  

The case was previously before the Board in December 2009, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed with respect to most of the issues on appeal.  

The Board has rephrased the issues involving service connection for the Veteran's claimed skin disorders of the feet to more accurately reflect the disabilities diagnosed on recent VA examination.  

The issue of entitlement to service connection for a bilateral shoulder/cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records do not show any diagnosis of any skin disorders of the feet or toe nails during service.  

2.  The Veteran has a current diagnosis of toe nail fungus (onychomycosis) and fungal disease of the feet.  

3.  The Veteran reports a continuity of symptomatology of fungal symptoms of the feet dating back to service.  

4.  A June 2010 VA medical opinion indicates that the Veteran's fungal disorders of the feet are at least as likely as not the result of military service.  

5.  The thoracolumbar spine disability (lumbar sprain with degenerative disc disease) is not manifested by ankylosis or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

6.  Left L5 radiculopathy is manifested by no greater than mild neuralgia, with pain, paresthesias, and numbness; there is no motor impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection a fungal skin disability of the feet have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for toe nail fungus (onychomycosis) have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for a disability rating in excess of 40 percent for the service-connected thoracolumbar spine disability (lumbar sprain with degenerative disc disease) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5237, 5243 (2011).

4.  The criteria for a disability rating in excess of 10 percent for the service-connected Left L5 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620 8720 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims for service connection in a letter dated September 2005 which substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  Subsequently, a March 2006 provided notice which complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Veteran's claims for increased disability ratings he was provided notice in an August 2007 letter which complied with the requirements of Quartuccio and Dingess, supra.  The issues on appeal were subsequently readjudicated, most recently in an August 2011, Supplemental Statement of the Case.  

VA has obtained service treatment records; VA treatment records; private medical test records; multiple VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994). 

The Veteran served in combat in Vietnam.  He claims that as a result of the wet and tropical conditions of this combat service he developed a skin disorder of the feet and fungal infection of his toe nails.  He asserts a continuity of symptomatology dating from service to the present.  

The Veteran's service treatment records do not reveal any complaints of, or treatment for skin disorders of the feet during service.  Service treatment records do reveal treatment for cystic acne of the face as evidenced in treatment records dated in August 1968, November 1968 and February 1969.  Service treatment records also reveal treatment for symptoms of skin disorders of the genitals.  A September 1967 treatment record indicates the Veteran had a "tinea-like rash on glans penis."  An October 1967 treatment record indicates "some improvement but still has ulcerations of foreskin."  In January 1969, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's skin and feet were normal, with no abnormalities noted by the examiner.  On the accompanying report of medical history the Veteran did not indicate any complaints of foot problems, or skin disorders of the feet.  

Subsequent to service, there is no evidence of any complaints of, or treatment for, skin disorders of the feet or toe nails.  A private medical record dated November 2000 indicates a rash of the legs.  

In June 2010, a VA examination of the Veteran was conducted.  The Veteran reported developing a rash on his feet during combat service in Vietnam.  He indicated development of foot symptoms as a result of emersion of his feet in wet conditions without the opportunity to change into dry shoes, or change socks.  He reported being given foot powder for treatment during service.  Physical examination revealed dystrophic fungal nails of both great toes.  To bottom of both feet also had exfoliation and scaling.  The diagnosis was "fungal nails affecting the right and left great toenails with additional fungal disease noted in 25% of both feet."  The examiner subsequently reviewed the claims file.  While the examiner focused on the lack of any evidence of foot infection during service or subsequent years, the medical opinion was that the Veteran's fungal disorders of the feet were at least as likely as not the result of military service.  

The recent VA examination indicates diagnoses of a fungal skin disability of the feet and toenail fungus (onychomycosis).  The Veteran's assertions of emersion of his feet in wet combat conditions in Vietnam are consistent with the circumstances, conditions, or hardships of his combat service.  He asserts a continuity of foot symptoms including rash and toenail fungus.  The medical opinion in the 2010 VA examination report, no matter how poorly reasoned, links the Veteran's current disabilities to service.  

The evidence supports the Veteran's claims for service connection for disorders of the feet.  Accordingly, service connection for a fungal skin disability of the feet and toenail fungus (onychomycosis) is warranted.

III.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Lumbar Sprain with Degenerative Disc Disease

In April 2007, the Veteran filed a claim for an increased disability rating for his service-connected thoracolumbar spine disability (lumbar sprain with degenerative disc disease).  

A June 2007 VA neurosurgery consultation indicated that the Veteran had symptoms of low back pain which radiated into his left lower extremity.  Degenerative disc disease was indicated based upon review of prior magnetic resonance imaging (MRI) results.  He was referred to pain management for a left L4-L5 nerve root injection.  Private and VA treatment records dated from April to July 2007 reveal treatment of the Veteran's back pain, including with epidural nerve root injection.

In September 2007, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported generalized joint pain of the neck, low back, left hip, left shoulder, left knee, left ankle, and left foot.  When specifically questioned with respect to his low back symptoms he indicated pain at rest of a level 5 in severity which increased to a level 10 in severity with repetitive use, along with some radiation of the pain into his lower extremities.  On physical examination he was not in acute distress.  Antalgic gait and sloe cadence were noted along with his use of a cane to ambulate.  Movements were stiff and deliberate along with some evidence of imbalance and gait instability.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 40 degrees; extension to 5 degrees; lateral flexion to 15 degrees, bilaterally; and rotation to 10 degrees, bilaterally.  Pain on range of motion was noted as was in increase in pain with repetitive range of motion testing.  There was no evidence of spasm or ankylosis.  Sensation examination of the lower extremities was normal on the right but decreased in the L3 to S1 distribution on the left.  Reflex testing of the lower extremities was normal bilaterally.  The examiner indicated that the Veteran's service-connected back pain had an impact on his ability to ambulate.  The examination report indicated that the claims file was not reviewed by the examiner.  While this renders this examination report defective, the physical findings on examination provide the medical evidence necessary to rate the disability in question.  

An October 2007 VA outpatient neurology note reveals that the Veteran reported low back pain with episodic flair which was not interfering with his ability to walk distances.  Evaluation revealed symptoms and sensory disturbance compatible with possible left L5 radiculopathy.  These findings were confirmed by an October 2007 VA EMG report.  

A November 2007 VA neurology consultation report reveals that the Veteran reported symptoms of low back pain and lower extremity pain even on sitting.  Physical examination revealed good strength and sensation and the neurosurgeon indicated that it was "unclear what is causing the patient's symptoms.  The left lower extremity pain is out of proportion to the degree of foraminal stenosis on MRI and L5 root injections did not help.  I recommended facet joint injections and sacroiliac joint injections."  A similar assessment was also made in a July 2008 VA neurosurgery note which indicated that the MRI findings did not completely fit with the clinical picture of pain reported by the Veteran.  

A December 2007 VA treatment record reveals that the Veteran reported symptoms of pain radiating from his left hip to the bottom of his left foot.  In January 2008 a sacroiliac joint injection was made to treat the Veteran's low back pain.  

A January 2009 VA physical therapy consultation note reveals that the Veteran reported complaints of low back pain that radiated into both thighs and sometimes into his feet.  Physical examination revealed no pain on palpation and negative straight leg raising test results.  He did ambulate using a cane in his left hand.  

In June 2010, a VA Compensation and Pension neurology examination of the Veteran was conducted.  He reported longstanding complaints of low back pain which radiated into the left lower extremity, sometimes all the way to the top of the left foot.  He reported the pain was made worse by: standing more than two hours, walking more than five blocks, and with repeated bending, lifting, or carrying.  He reported that he started using a cane to ambulate in April 2010.  General examination revealed that he could bend over to try and touch his toes with his fingers being 8 inches from his toes.  Motor examination revealed normal findings for strength and coordination with no weakness, atrophy or tremors.  Reflex examination revealed somewhat reduced supination reflexes and ankle jerks.  Sensory examination of both lower extremities was essentially normal with no definite evidence of radiculopathy.  The Veteran's ambulation was somewhat difficult.  However, although he reported use of a cane, and brought one with him, he did not need it to walk in the examination room.  

In June 2010, the most recent VA Compensation and Pension examination of the Veteran's spine was conducted.  He again reported generalized joint pain of the neck, low back, left hip, left shoulder, left knee, left ankle, and left foot.  He specifically reported low back pain that radiated into his left leg.  He reported that he used a cane and a brace to help with ambulation.  He stated that he can walk for one and a half blocks before he has an increase in pain.  He indicated tenderness, weakness, and instability of his feet and that he wore padded shoes.  He reported having incapacitating episodes in the past year; review of the treatment records in the file does not reveal incapacitating episodes that required bed rest and treatment prescribed by a physician.  Physical examination revealed normal spine contour with no scoliosis.  There was no muscle spasm or atrophy.  His gait was slow and he used a cane.  He could not heel walk, toe walk, or squat.  There was tenderness of the low back.  Some decreased sensation and muscle strength of the lower extremities was indicated as was pain fatigue weakness, and lack of endurance on range of motion testing.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 70 degrees; extension to 10 degrees; lateral flexion to 10 degrees, bilaterally; and rotation to 10 degrees, bilaterally.  Pain on range of motion was noted as was in increase in pain with repetitive range of motion testing.  There was no evidence of spasm or ankylosis.  Sensation examination of the lower extremities was normal on the right but decreased in the L3 to S1 distribution on the left.  Reflex testing of the lower extremities was normal bilaterally.  The examiner indicated that the Veteran's service-connected back pain had an impact on his ability to ambulate.  

The criteria for rating disabilities of the spine is found under a General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The disability ratings for the thoracolumbar spine are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2)

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

The Veteran's spine disability is rated under Diagnostic Code 5237 for lumbosacral strain.  However, the evidence of record, including VA examination reports, outpatient treatment records, and imaging reports indicates the presence of degenerative disc disease, which is rated under Diagnostic Code 5243.  The regulations instruct to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The evidence does not show that he has ever had any incapacitating episodes resulting from his service-connected spine disabilities that required bed rest prescribed by a physician and treatment by a physician.  On some Compensation and Pension examinations the Veteran claimed that he had incapacitating episodes.  However, review of the treatment records does not reveal any evidence of incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  

The Veteran's service-connected low back disability is rated at a 40 percent disability rating.  In order to warrant the assignment of a disability rating in excess of 40 percent the evidence would have to show the presence of ankylosis of the thoracolumbar spine.  While the evidence of record does reveal limited range of motion of the lumbar spine with pain, there is no evidence of ankylosis of the thoracolumbar spine.  Accordingly, the preponderance of the evidence is against the claim for a disability rating in excess of 40 percent for a thoracolumbar spine.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011).

A June 2007 VA neurosurgery consultation indicated that the Veteran had symptoms of low back pain which radiated into his left lower extremity.  Degenerative disc disease was indicated based upon review of prior magnetic resonance imaging (MRI) results.  He was referred to pain management for a left L4-L5 nerve root injection.  Private and VA treatment records dated from April to July 2007 reveal treatment of the Veteran's back pain, including with epidural nerve root injection.

In September 2007, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported generalized joint pain of the neck, low back, left hip, left shoulder, left knee, left ankle, and left foot.  When specifically questioned with respect to his low back symptoms he indicated pain at rest of a level 5 in severity which increased to a level 10 in severity with repetitive use along with some radiation of the pain into his lower extremities.  On physical examination he was not in acute distress.  Antalgic gait and slow cadence were noted along with his use of a cane to ambulate.  Movements were stiff and deliberate along with some evidence of imbalance and gait instability.  Sensation examination of the lower extremities was normal on the right but decreased in the L3 to S1 distribution on the left.  Reflex testing of the lower extremities was normal bilaterally.  The examiner indicated that the Veteran's service-connected back pain had an impact on his ability to ambulate.    

An October 2007 VA outpatient neurology note reveals that the Veteran reported low back pain with episodic flair which was not interfering with his ability to walk distances.  Evaluation revealed symptoms and sensory disturbance compatible with possible left L5 radiculopathy.  These findings were confirmed by an October 2007 VA EMG report.  

A November 2007 VA neurology consultation report reveals that the Veteran reported symptoms of low back pain and lower extremity pain even on sitting.  Physical examination revealed good strength and sensation and the Neurosurgeon indicated that it was "unclear what is causing the patient's symptoms.  The left lower extremity pain is out of proportion to the degree of foraminal stenosis on MRI and L5 root injections did not help.  I recommended facet joint injections and sacroiliac joint injections."  This assessment was also made in a July 2008 VA neurosurgery note which indicated that the MRI findings did not completely fit with the clinical picture of pain reported by the Veteran.  

A December 2007 VA treatment record reveals that the Veteran reported symptoms of pain radiating from his left hip to the bottom of his left foot.  In January 2008 a sacroiliac joint injection was made to treat the Veteran's low back pain.  

A January 2009 VA physical therapy consultation note reveals that the Veteran reported complaints of low back pain that radiated into both thighs and sometimes into his feet.  Physical examination revealed no pain on palpation and negative straight leg raising test results.  He did ambulate using a cane in his left hand.  

In June 2010, a VA Compensation and Pension neurology examination of the Veteran was conducted.  He reported longstanding complaints of low back pain which radiated into the left lower extremity, sometimes all the way to the top of the left foot.  He reported the pain was made worse by: standing more than two hours, walking more than five blocks, and with repeated bending lifting or carrying.  He reported that he started using a cane to ambulate with in April 2010.  General examination revealed that he could bend over to try and touch his toes with his fingers being 8 inches from his toes.  Motor examination revealed normal findings for strength and coordination with no weakness, atrophy or tremors.  Reflex examination revealed somewhat reduced supination reflexes and ankle jerks.  Sensory examination of both lower extremities was essentially normal with no definite evidence of radiculopathy.  The Veteran's ambulation was somewhat difficult.  However, although he reported use of a cane, and brought one with him, he did not need it to walk in the examination room.  

In June 2010, the most recent VA Compensation and Pension examination of the Veteran's spine was conducted.  He again reported generalized joint pain of the neck, low back, left hip, left shoulder, left knee, left ankle, and left foot.  He specifically reported low back pain that radiated into his left leg.  He reported that he used a cane and a brace to help with ambulation.  He stated that he can walk for one and a half blocks before he has an increase in pain.  He indicated tenderness, weakness, and instability of his feet and that he wore padded shoes.  Physical examination revealed normal spine contour with no scoliosis.  There was no muscle spasm or atrophy.  His gait was slow and used a cane.  He could not heel walk, toe walk, or squat.  There was tenderness of the low back.  Some decreased sensation and muscle strength of the lower extremities was indicated as was pain, fatigue, weakness, and lack of endurance on range of motion testing.  Sensation examination of the lower extremities was normal on the right but decreased in the L3 to S1 distribution on the left.  Reflex testing of the lower extremities was normal bilaterally.  The examiner indicated that the Veteran's service-connected back pain had an impact on his ability to ambulate.  

In February 2011, a Compensation and Pension examination of the Veteran feet was conducted.  The Veteran was asserting that he had bilateral foot bone spurs and arch pain.  He also asserted that he had low back pain that radiated down both legs into the dorsal aspect of his feet.  He reported using a cane in his right hand to ambulate and that bending aggravates his condition.  Physical and x-ray examination did not reveal any mechanical defects of the Veteran's feet.  The diagnosis was bilateral foot pain secondary to lumbar radiculopathy.  The examiner noted that the Veteran used a cane and could walk about half a block before pain kept him from walking farther.  

The Veteran's left L5 radiculopathy is rated under the criteria for impairment of the sciatic nerve under Code 8520 to best reflect the anatomic area and functions affected.

Diagnostic Code 8520 rates paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Codes 8620 and 8720 contemplate neuritis and neuralgia of the sciatic nerve respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The disability picture presented here most closely reflects the criteria for a 10 percent rating for left L5 radiculopathy.  The Veteran has consistently reported radiating pain and areas of numbness on left lower extremities.  Physical examination shows decreased sensation of the left lower extremity.  EMG testing is consistent with left L5 radiculopathy, but inconsistent with the level of pain reported by the Veteran.  Currently he has complaints of radiculopathy and foot pain which requires the use of a cane and limits his ability to walk long distances.  The Veteran has, however, retained motor control of the lower extremities and has near normal strength.  In the absence of such, the impairment cannot be considered greater than mild in nature.

To the extent that the primary symptoms of the Veteran's left L5 radiculopathy is pain radiating into his left leg, the Veteran is already compensated for this by the 40 percent disability rating assigned pursuant to Diagnostic Code 5237.  The disability ratings for the thoracolumbar spine are assigned with or without symptoms such as pain whether or not it radiates.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5243 (2011).

The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent rating for service-connected left L5 radiculopathy; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720. 

C.  Other Considerations

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of radiating pain and limited motion.  This functional impairment, however, is considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness when rating a service connected disability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Sanchez-Benitez v. West, the Board discussed the veteran's disability and stated that the "nature of the original injury has been reviewed and the functional impairment that can be attributed to pain or weakness has been taken into account. 38 C.F.R. §§ 4.40, 4.45."  The Court held that "this discussion by the Board, with direct citation to sections 4.40 and 4.45, satisfies any obligation of the BVA to consider these regulations while rating the appellant's" disability. Sanchez-Benitez v. West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected spine disabilities.  Higher schedular evaluations under the assigned diagnostic codes are available upon a showing of additional symptomatology.  The evidence does not show any periods of hospitalization for treatment of his service-connected spine disabilities.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  A February 2009 RO rating decision granted TDIU effective August 1, 2007.  The primary service-connected disability referenced in the RO's grant of TDIU was the Veteran's service-connected back disability.  Accordingly, additional consideration of TDIU pursuant to Rice is not warranted as the benefit has already been granted.  

The preponderance of the evidence is against the claims for a disability ratings in excess of those assigned above for the Veteran's service-connected thoracolumbar spine disability, including both lumbar sprain with degenerative disc disease and left L5 radiculopathy; there is no doubt to be resolved; and an increased ratings are s not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §§ 4.71a, 4.124a, Diagnostic Codes 5237, 5243, 8520, 8620, 8720.









ORDER

Service connection for a fungal skin disability of the feet is granted.

Service connection for toe nail fungus (onychomycosis) is granted.

A disability rating in excess of 40 percent for service-connected lumbar sprain with degenerative disc disease is denied.  

A disability rating in excess of 10 percent for left L5 radiculopathy is denied.  


REMAND

The Veteran claims service connection for a bilateral shoulder/cervical spine disability.  His primary assertion is that his service-connected lumbar spine disability has caused his shoulder and neck disability.  That is he claims secondary service connection.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In August 2011, the Veteran was accorded a VA Compensation and Pension examination with respect to this claim for service connection.  Unfortunately, the examiner did not express an opinion as to whether the service-connected low back disability aggravated the Veteran's neck and shoulder disorders.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who conducted the August 2011 VA Compensation and Pension examination of the Veteran's shoulders and cervical spine.  If this physician is unavailable, the case should be forwarded to a physician with appropriate expertise.  The physician should review the evidence of record, including the August 2011 VA examination report and indicate:  

Whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine and/or shoulder disability is aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine.  

The claims folder and a copy of this remand must be made available and reviewed by the physician who should provide a complete rationale for all conclusions reached.  If the physician determines that the requested opinion cannot be rendered without examination of the Veteran, then the appropriate examination should be ordered.  

2.  Following completion of the above, readjudicate the Veteran's remaining claim for service connection for a bilateral shoulder/cervical spine disability.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


